United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Belchertown, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Katherine Smith, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0614
Issued: October 23, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 30, 2018 appellant, through counsel, filed a timely appeal from a
September 19, 2017 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). As more than 180 days elapsed from OWCP’s last merit decision, dated July 25, 2016,
to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative s collection of a fee without the Board s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 5, 2014 appellant, then a 46-year-old rural mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that, at 3:07 p.m. on that date she sustained a lumbar injury while
lifting approximately 600 weekly newspapers in the performance of duty. She stopped work on
June 10, 2014. In a June 17, 2014 letter, the employing establishment controverted the claim.
By decision dated July 24, 2014, OWCP denied appellant’s claim, finding that the evidence
of record was insufficient to support that the claimed incident occurred as alleged.
On August 21, 2014 OWCP timely received appellant’s request for a review of the written
record before a representative of OWCP’s Branch of Hearings and Review, which was postmarked
August 19, 2014.
By decision dated January 21, 2015, an OWCP hearing representative modified the prior
decision to accept that the alleged incident occurred as alleged, but affirmed the denial of the claim
as the medical evidence of record was insufficient to establish causal relationship between the
diagnosed medical conditions and the June 5, 2014 work incident. The hearing representative
found that the submitted medical reports lacked sufficient rationale and did not differentiate
between the effects of appellant’s current back condition and her underlying lumbar condition.
On May 14, 2015 appellant requested reconsideration and submitted additional medical
evidence. By decision dated June 9, 2015, OWCP denied modification of its January 21, 2015
decision as the medical evidence failed to provide medical rationale explaining how the accepted
incident caused appellant’s current back condition.
On September 14, 2015 appellant requested reconsideration and submitted additional
evidence. By decision dated December 3, 2015, OWCP denied modification of its June 9, 2015
decision. It found that the medical evidence of record was insufficient to support a material
worsening of appellant’s preexisting condition as the physicians failed to provide objective
evidence of a worsening of her condition or any medical rationale to support that her current
condition was aggravated by the June 5, 2014 employment incident.
On April 25, 2016 appellant requested reconsideration. She also submitted additional
evidence. By decision dated July 25, 2016, OWCP denied modification of its December 3, 2015
decision as the medical evidence was of insufficient probative value to establish causal
relationship.
On July 24, 2017 appellant, through counsel, requested reconsideration. Counsel argued
that the medical evidence in the record as a whole supported appellant’s claim as her physicians
provided unequivocal opinions that her preexisting back condition was aggravated by the accepted
June 5, 2014 employment incident. She further argued that OWCP improperly denied the claim
due to the existence of a preexisting back condition and/or because OWCP felt that her aggravation
2

was insignificant, despite the fact that it precipitated an immediate need for back surgery. No
additional evidence was submitted.
By decision dated September 19, 2017, OWCP denied appellant’s request for
reconsideration of the merits of her claim because she failed to advance a relevant legal argument
or submit any relevant and pertinent new evidence.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.3 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.4 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.5
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.6 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
On July 24, 2017 counsel requested reconsideration of OWCP’s July 25, 2016 decision,
which denied modification of its previous decision denying appellant’s claim. The underlying
issue on reconsideration is medical in nature -- whether appellant established that her current back
condition was caused or aggravated by the employment incident of June 5, 2014.
In a July 24, 2017 letter, counsel argued that OWCP improperly denied the claim due to
the existence of a preexisting back condition and/or because OWCP felt that her aggravation was
insignificant, despite the fact that it precipitated an immediate need for back surgery. She further
3
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on [his] own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.607.

5

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
6

20 C.F.R. § 10.606(b)(3).

7

Id. at § 10.608(a), (b).

3

alleged that appellant’s physicians provided unequivocal opinions that appellant’s preexisting back
condition was aggravated by the June 5, 2014 employment incident.
As noted above, the Board does not have jurisdiction over the last merit decision issued by
OWCP on July 25, 2016. The issue presented on appeal is whether appellant met any of the
requirements of 20 C.F.R. § 10.606(b)(3). Appellant is essentially arguing the merits of the claim.
However, she did not show that OWCP erroneously applied or interpreted a specific point of law,
or advance a new and relevant legal argument not previously considered. OWCP’s prior decisions
included discussions of the medical evidence and explained why appellant had not met her burden
of proof to establish causal relationship between the accepted June 5, 2014 employment incident
and her current back condition. Appellant thus did not advance a new and relevant legal argument
not previously considered. Accordingly, appellant is not entitled to a review of the merits of her
claim based on the first and second above-noted requirements under section 10.606(b)(3).8
The Board further finds that appellant did not submit relevant and pertinent new evidence
in support of reconsideration. The underlying merit issue in this case is whether appellant has
established that her lumbar condition is causally related to the accepted June 5, 2014 employment
incident. That is a medical issue which must be addressed by relevant and pertinent new medical
evidence.9 However, appellant did not submit any new medical evidence with her request for
reconsideration showing an employment-related lumbar injury.
The Board accordingly finds that appellant failed to meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

8

M.S., Docket No. 18-0222 (issued June 21, 2018); S.J., Docket No. 17-1798 (issued February 23, 2018).

9

B.G., Docket No. 16-1377 (issued November 22, 2016).

4

ORDER
IT IS HEREBY ORDERED THAT the September 19, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 23, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

